*358OPINION
By FUNK, J.
Under the evidence, which includes the admission of plaintiff in error that he was and had been in the bootlegging business, and his claim that he used the money obtained from Mrs. Stein in an attempt to manufacture illicit liquor, and the record as a whole in this case, we cannot say that the argument of the prosecuting attorney constituted error prejudicial to defendants. Moreover, the record only gives the language complained of and does not show its connection, or what, if anything, counsel for defendant said • to provoke it. From the small part of the argument that is in the record, it appears that at least a part of the argument complained of was in answer to something said by counsel for defendant in their argument.
Second, counsel for plaintiff in error claim that the court erred in refusing to charge as requested after the general charge had been given. ■
There is no complaint as to the instruction the court did give, and the court having definitely charged the material facts and essential elements which the jurors were required to find beyond a reasonable doubt. before they could return a verdict of guilty, we cannot say that, under this record as a whole, the refusal of the court to charge as requested was reversible error.
Third, was the verdict against the manifest weight of the evidence?
We have read the entire record, and in view of the conflict there is in the evidence of the prosecuting witness and that Qf the defendants as to some of the material facts, we cannot say that the verdict is against the manifest weight of the evidence, as we find the evidence such that if the jurors believed Mrs. Stein, as they apparently did, there- is ample evidence to sustain the verdict.
Finding no error prejudicial to plaintiff in error, the judgment is affirmed.
WASHBURN, PJ, and STEVENS, J, concur in judgment.